
      
        DEPARTMENT OF THE INTERIOR 
        Fish and Wildlife Service 
        50 CFR Part 17 
        RIN 1018-AH05 
        Endangered and Threatened Wildlife and Plants; Proposed Designation of Critical Habitat for Sidalcea oregana var. calva (Wenatchee Mountains checker-mallow) 
        
          AGENCY:
          Fish and Wildlife Service, Interior. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          We, the U.S. Fish and Wildlife Service (Service), propose to designate critical habitat for Sidalcea oregana var. calva (Wenatchee Mountains checker-mallow), pursuant to the Endangered Species Act of 1973, as amended (Act). An estimated maximum of 2,486 hectares (6,137 acres) lies within the boundary of the proposed critical habitat designation, located in Chelan County, Washington. If this proposal is made final, section 7 of the Act requires Federal agencies to insure that any action they fund, authorize, or carry out does not result in the destruction or adverse modification of critical habitat. Section 4 of the Act requires us to consider economic and other impacts of specifying any particular area as critical habitat. We solicit data and comments from the public on all aspects of this proposal, including data on the economic and other impacts of the designation. We may revise this proposal to incorporate or address new information received during the comment period. 
        
        
          DATES:
          We will accept comments until March 19, 2001. Public hearing requests must be received by March 5, 2001. 
        
        
          ADDRESSES:
          Comment Submission: If you wish to comment, you may submit your comments and materials concerning this proposal by any one of several methods: 
          You may submit written comments and information to Gerry Jackson, Manager, Western Washington Office, U.S. Fish and Wildlife Service, 510 Desmond Drive SE, Suite 102, Lacey, Washington, 98503-1263. 
          You may send comments by electronic mail (e-mail) to: checkermallow@fws.gov. See the Public Comments Solicited section below for file format and other information about electronic filing. 
          You may hand-deliver comments to our Western Washington Office at the address given above. 
          Comments and materials received, as well as supporting documentation used in the preparation of this proposed rule, will be available for inspection, by appointment, during normal business hours at the address listed above. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Ted Thomas, Ecologist, Endangered Species Branch, Western Washington Office (see ADDRESSES section) (telephone 360/753-4327; facsimile 360/534-9331). 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background 
        
          Sidalcea oregana var. calva, the Wenatchee Mountains checker-mallow, is known to occur at six sites (populations). It is a plant found in mid-elevation wetlands and moist meadows in central Washington. The plant communities where the species is found are usually associated with meadows that have surface water or saturated soils during the spring and early summer. The species may also be found in open conifer forests dominated by Pinus ponderosa (ponderosa pine) and Pseudotsuga menziesii (Douglas-fir), and on the margins of shrub and hardwood thickets adjacent to seeps, springs, or small drainages. Soils are primarily composed of silt loams and clay loams with a high percentage content of organic material, and they are poorly drained. 
        A member of the mallow family (Malvaceae), Sidalcea oregana var. calva is an herbaceous perennial with a stout taproot that branches at the root-crown giving rise to several stems. Plants range in height from 20 to 150 centimeters (cm) (8 to 60 inches (in.)). Plants vary from glabrous (lacking hairs and glands) to pubescent (hairy) or stellate (with star-shaped hairs) below, and finely stellate above. Flower clusters with one to many stalked flowers are arranged singly along a common stem. The flowers have pink petals 1 to 2 cm (0.4 to 0.8 in.) long, and are borne on stalks ranging from 1 to 10 millimeters (mm) (0.04 to 0.4 in.) in length. The calyx (outer whorl of floral parts) ranges from uniformly finely stellate to bristly with a mixture of longer, simple to four-rayed, spreading hairs. These hairs are sometimes as long as 2.5 to 3 mm (0.1 to 0.12 in.) (Hitchcock and Cronquist 1961). 

        Flowering begins in the middle of June and peaks in the middle to end of July. Fruits are ripe in August. The species reproduces only from seed. Based on examination of seed capsules the production of seed appears to be high (Gamon 1987). The somewhat clumped distribution of mature Sidalcea oregana var. calva plants suggests that seed dispersal is restricted to the areas near to mature plants, unless the seeds are moved by animals or transported by water. 

        The physical and biological habitat features essential to the conservation of Sidalcea oregana var. calva include open meadows with surface water or saturated upper soil profiles in the spring and early summer; open conifer forests dominated by ponderosa pine and Douglas-fir; and the margins of shrub and hardwood thickets. All of these habitats have surface water or saturated soils well into the early summer. Elevations range from 488 to 1,000 meters (m) (1,600 to 3,300 feet (ft)). The species is generally found on flats or benches, but may also occur in small ravines and occasionally on gently sloping uplands. 
        Concentrations of Sidalcea oregana var. calva are found in the wetter portions of moist meadow habitat, in open forests in slight topographic depressions, on the perimeter of shrub and hardwood thickets dominated by quaking aspen (Populus tremuloides), and along permanent or intermittent streams in sparsely forested draws. Frequently associated plant species include quaking aspen, black hawthorn (Crataegus douglasii), common snowberry (Symphoricarpos albus), serviceberry (Amelanchier alnifolia), few-flowered peavine (Lathyrus pauciflorus), northern mule's-ear (Wyethia amplexicaulis), sticky purple geranium (Geranium viscosissimum), western bistort (Polygonum bistortoides), leafy aster (Aster foliaceus), Watson's willow-herb (Epilobium watsonii), false hellebore (Veratrum californica), and rudbeckia (Rudbeckia occidentalis) (Washington Department of Natural Resources (WDNR) 2000). One-half of the Sidalcea oregana var. calva populations are found in association with Delphinium viridescens (Wenatchee larkspur), a former Federal category 1 candidate plant species. The latter species was removed from candidate status on February 28, 1996 (61 FR 7610), because it was found to be more abundant or widespread than previously believed. 
        At the time the final rule for Sidalcea oregana var. calva was published (64 FR 71680), just five sites were known to exist. During mid-summer 1999, a sixth population was discovered on private property in Pendleton Canyon, an area that was burned and opened up by the Tyee Fire of 1994. This location is less than 8 kilometers (km) (5 miles (mi)) from the Camas Meadow population. 

        The wetland and moist meadow complex at Camas Meadows, an area managed as a Natural Area Preserve (NAP) by the WDNR, contains the largest population of Sidalcea oregana var. calva The Camas Meadow NAP includes approximately 539 hectares (ha) (1,333 acres (ac)) (WDNR 2000), and is located in the rural/wildland interface about 16 km (10 mi) south of Leavenworth, Washington. An estimated 3,300 Sidalcea oregana var. calva individuals occur there. Low density, rural residential home sites have been developed adjacent to the NAP. Also, the Camas Meadows Bible Camp has occupied the southern perimeter of the meadow since the late 1940s, and the U.S. Forest Service (Forest Service) administers properties surrounding the NAP. 
        Another population is located north of the Camas Meadow NAP, on land administered by WDNR, and has approximately 30 individual plants. At the time the final rule was published (64 FR 71680), this population occurred on private land. The private landowners have since traded this land to the State. 
        In addition to these two populations of Sidalcea oregana var. calva, two other populations of Sidalcea oregana var. calva are known to be present on private lands. One population, of about 200 individuals, is located at the Mountain Home Resort. The second population is located in Pendleton Canyon, and consists of about 60 plants. The last two known populations are located on Forest Service lands, containing less than 10 individual plants combined. The combined number of individual plants for all six populations is approximately 3,600. 
        The primary threats to Sidalcea oregana var. calva include habitat fragmentation and destruction due to alterations of hydrology, rural residential development and associated activities, conversion of native wetlands to orchards and other agricultural uses, competition from native and non-native plants, recreation, seed and plant collection, and fire suppression and associated activities. To a lesser extent, the species is threatened by livestock grazing, road construction, and timber harvesting and associated impacts including changes in surface runoff in the small watersheds in which the plant occurs. 
        Previous Federal Action 
        Federal action on Sidalcea oregana var. calva began when we published an updated Notice of Review for plants, published in the Federal Register on December 15, 1980 (45 FR 82480). This notice included Sidalcea oregana var. calva as a category 1 candidate species. Category 1 candidates were defined as those taxa for which we had sufficient information on the biological vulnerability and threats to support preparation of listing rules. The Notice of Review published on September 27, 1985 (50 FR 39526), included Sidalcea oregana var. calva as a category 2 candidate species. Category 2 candidates were defined as taxa for which available information indicated that a proposal to list as endangered or threatened was possibly appropriate, but for which persuasive data on biological vulnerability and threats were not sufficient to support a proposed rule. 

        Notices of review published on February 21, 1990 (55 FR 6184), and September 30, 1993 (58 FR 51144), identified the plant as a category 1 candidate species. Upon publication of the February 28, 1996, Notice of Review (61 FR 7596), we ceased using category designations and included Sidalcea oregana var. calva as a candidate species. Candidate species are those for which we have on file sufficient information on biological vulnerability and threats to support proposals to list the species as threatened or endangered. 
        On August 1, 1997, we published the proposed rule to list Sidalcea oregana var. calva as an endangered species (62 FR 41328). The final determination to list Sidalcea oregana var. calva as an endangered species was published in the Federal Register on December 22, 1999 (64 FR 71680). In the final rule, we found that designation of critical habitat for the species was prudent. Due to insufficient funding in our listing budget at the time, critical habitat designation was deferred in order to focus our limited resources on higher priority critical habitat, including court-ordered designations, and other listing actions (64 FR 71685), while still allowing us to put in place protections needed for the protection of S. oregana var. calva through the listing process. 
        Critical Habitat 

        Critical habitat is defined in section 3 of the Act as—(i) the specific areas within the geographic area occupied by a species, at the time it is listed in accordance with the Act, on which are found those physical or biological features (I) essential to the conservation of the species and (II) that may require special management considerations or protection; and (ii) specific areas outside the geographic area occupied by a species at the time it is listed, upon a determination that such areas are essential for the conservation of the species. “Conservation” means the use of all methods and procedures that are necessary to bring an endangered or a threatened species to the point at which listing under the Act is no longer necessary. 
        
        Critical habitat receives protection under section 7 of the Act through the prohibition against destruction or adverse modification of critical habitat with regard to actions carried out, funded, or authorized by a Federal agency. Section 7 also requires conferences on Federal actions that are likely to result in the destruction or adverse modification of critical habitat. In our regulations at 50 CFR 402.02, we define destruction or adverse modification as “* * * the direct or indirect alteration that appreciably diminishes the value of critical habitat for both the survival and recovery of a listed species. Such alterations include, but are not limited to, alterations adversely modifying any of those physical or biological features that were the basis for determining the habitat to be critical.” Aside from the added protection that may be provided under section 7, the Act does not provide other forms of protection to lands designated as critical habitat. Because consultation under section 7 of the Act does not apply to activities on private or other non-Federal lands that do not involve a Federal nexus, critical habitat designation would not afford any additional protections under the Act against such activities. 
        In order to be included in a critical habitat designation, the habitat must first be “essential to the conservation of the species.” Critical habitat designations identify, to the extent known using the best scientific and commercial data available, habitat areas that provide essential life cycle needs of the species (i.e., areas on which are found the primary constituent elements, as defined at 50 CFR 424.12(b)). 
        Section 4 requires that we designate critical habitat at the time of listing and based on what we know at the time of the designation. When we designate critical habitat at the time of listing or under short court-ordered deadlines, we will often not have sufficient information to identify all areas of critical habitat. We are required, nevertheless, to make a decision and thus must base our designations on what, at the time of designation, we know to be critical habitat. 
        Within the geographic area occupied by the species, we will designate only areas currently known to be essential. Essential areas should already have the features and habitat characteristics that are necessary to sustain the species. We will not speculate about what areas might be found to be essential if better information became available, or what areas may become essential over time. If the information available at the time of designation does not show that an area provides essential life cycle needs of the species, then the area should not be included in the critical habitat designation. Within the geographic area occupied by the species, we will not designate areas that do not now have the primary constituent elements, as defined at 50 CFR 424.12(b), that provide essential life cycle needs of the species. 
        Our regulations state that, “The Secretary shall designate as critical habitat areas outside the geographic area presently occupied by the species only when a designation limited to its present range would be inadequate to ensure the conservation of the species.” (50 CFR 424.12(e)). Accordingly, when the best available scientific and commercial data do not demonstrate that the conservation needs of the species require designation of critical habitat outside of occupied areas, we will not designate critical habitat in areas outside the geographic area occupied by the species. 

        The Service's Policy on Information Standards Under the Endangered Species Act, published in the Federal Register on July 1, 1994 (Vol. 59, p. 34271), provides criteria, establishes procedures, and provides guidance to ensure that decisions made by the Service represent the best scientific and commercial data available. It requires Service biologists, to the extent consistent with the Act and with the use of the best scientific and commercial data available, to use primary and original sources of information as the basis for recommendations to designate critical habitat. When determining which areas are critical habitat, a primary source of information should be the listing package for the species. Additional information may be obtained from a recovery plan, articles in peer-reviewed journals, conservation plans developed by states and counties, scientific status surveys and studies, and biological assessments or other unpublished materials (i.e. gray literature). 
        Habitat is often dynamic, and species may move from one area to another over time. Furthermore, we recognize that designation of critical habitat may not include all of the habitat areas that may eventually be determined to be necessary for the recovery of the species. For these reasons, all should understand that critical habitat designations do not signal that habitat outside the designation is unimportant or may not be required for recovery. Areas outside the critical habitat designation will continue to be subject to conservation actions that may be implemented under Section 7(a)(1) and to the regulatory protections afforded by the section 7(a)(2) jeopardy standard and the Section 9 take prohibition, as determined on the basis of the best available information at the time of the action. We specifically anticipate that federally funded or assisted projects affecting listed species outside their designated critical habitat areas may still result in jeopardy findings in some cases. Similarly, critical habitat designations made on the basis of the best available information at the time of designation will not control the direction and substance of future recovery plans, habitat conservation plans, or other species conservation planning efforts if new information available to these planning efforts calls for a different outcome. 
        Methods 
        In determining areas that are essential to conserve Sidalcea oregana var. calva, we used the best scientific information available to us. This information included habitat suitability and site-specific species information, as well as discussions with Wenatchee National Forest and WDNR scientists about the management and conservation of this species. We have emphasized areas of current and historical Sidalcea oregana var. calva occurrences; maintenance of the genetic interchange necessary for the viability of a regional metapopulation; and maintenance of the integrity of the watershed hydrologic processes on which the wetlands and moist meadows that support the species depend. A metapopulation is a group of spatially separated populations that can occasionally exchange genes. The populations in a metapopulation are usually thought of as undergoing interdependent extinction and colonization, where individual populations may go extinct, but later recolonize from another population. Linking the known populations provides pathways for gene flow as well as opportunities for colonization by the species of areas where it may be extirpated. We believe that the maintenance of a viable regional metapopulation as well as the integrity of the hydrologic processes that control the wetland and moist meadow habitat are essential to the conservation of Sidalcea oregana var. calva. 

        We used data on known and historic locations and soil maps to identify areas important to the species. We mapped critical habitat based on orthoquads and aerial photos available from WDNR, and ground-checked these areas. We included areas with wetland vegetation communities dominated by native grasses and forbs and generally free of woody shrubs, hardwood trees, or conifers that would produce shade and/or compete with Sidalcea oregana var. calva. Seeps, springs and riparian corridors that have clay loam and silt loam soils were included because of their importance to maintaining the hydrologic processes that are essential to the conservation of the species. Inclusion of these areas also allows for the natural expansion of Sidalcea oregana var. calva populations that is essential for the conservation of the species. 
        Primary Constituent Elements 
        In accordance with section 3(5)(A)(i) of the Act and regulations at 50 CFR 424.12, in determining which areas to propose as critical habitat, we must consider those physical and biological features (primary constituent elements) that are essential to the conservation of the species. These include, but are not limited to, the following: space for individual and population growth, and for normal behavior; food, water, air, light, minerals or nutrients, or physiological requirements; cover or shelter; sites for breeding, reproduction, or rearing of offspring, germination, or seed dispersal; and habitats that are protected from disturbance or are representative of the historic geographical and ecological distribution of a species. 
        The primary constituent elements of critical habitat for Sidalcea oregana var. calva are those that are essential for the primary biological needs of the species. The area we propose to designate as critical habitat provides the primary constituent elements for the species, which include: surface water or saturated upper soil profiles; a wetland plant community dominated by native grasses and forbs, and generally free of woody shrubs and conifers that would produce shade and competition for Sidalcea oregana var. calva; seeps and springs on fine textured soils (clay loams and silt loams), which contribute to the maintenance of hydrologic processes necessary to support meadows which remain moist into the early summer; and elevations of 488 m-1,000 m (1,600-3,300 ft).
        Criteria Used To Identify Critical Habitat 

        In an effort to map areas that have the features essential to the conservation of the species, we used data on known Sidalcea oregana var. calva locations. We also considered the existing status of lands in designating areas as critical habitat. Sidalcea oregana var. calva is known to occur on Federal, State, and private lands. We are not aware of any Tribal lands essential to the conservation of Sidalcea oregana var. calva, or any in or near the proposed critical habitat designation. However, should we learn of any Tribal lands in the vicinity of the critical habitat designation subsequent to this proposal, we will coordinate with the Tribes before making a final determination as to whether any Tribal lands should be included as critical habitat for Sidalcea oregana var. calva. 

        In defining critical habitat boundaries, we made an effort to avoid developed areas, such as towns and other similar lands, that are unlikely to contribute to Sidalcea oregana var. calva conservation. However, limitations in our ability to map critical habitat for Sidalcea oregana var. calva did not allow us to exclude all developed areas, such as towns, or housing developments, or other lands unlikely to contain the primary constituent elements essential for conservation of Sidalcea oregana var. calva. Existing features and structures within the boundaries of the mapped unit, such as buildings, roads, aqueducts, railroads, airports, other paved areas, lawns, and other rural residential landscaped areas will not contain one or more of the primary constituent elements and are, therefore, not critical habitat. Federal actions limited to those areas would not trigger a section 7 consultation, unless they affect the species and/or primary constituent elements in adjacent critical habitat. 
        Proposed Critical Habitat 

        We are proposing critical habitat in one unit, comprised of 2,484 ha (6,135 ac). The approximate area, by land ownership, of this unit is shown in Table 1; lands proposed are under private, State, and Federal ownership. All of the proposed critical habitat for Sidalcea oregana var. calva is in Chelan County, Washington, and includes Camas Creek and the adjacent Pendleton Canyon sub-basin. The area proposed for critical habitat includes all of the lands that have the primary constituent elements below 1,000 m (3,300 ft) within the Camas Creek watershed and in the small tributary within Pendleton Canyon before its confluence with Peshastin Creek, and includes: (1) The entire area encompassed by the Camas Meadow Natural Area Preserve, which is administered by the WDNR; (2) two populations located on Forest Service land; (3) the small drainage north of the Camas Land, administered by the WDNR; and (4) the population on private property located in Pendleton Canyon. 

        Portions of the designated critical habitat are presumably unoccupied by Sidalcea oregana var. calva at present, although the entire area has not been recently surveyed. Soil maps indicate that the entire area provides suitable habitat for the species, and there may be additional, but currently unknown, populations present here. Because protection of the hydrological processes is necessary to ensure the viability of the wetland habitat of the species, we consider the entire area essential to the survival, eventual recovery, and delisting of Sidalcea oregana var. calva. 

        Wetlands and moist meadow habitat (native grassland and forb-dominated vegetation) suitable for Sidalcea oregana var. calva is generally surrounded by upland conditions, which are dominated by ponderosa pine and Douglas-fir forests. These upland conditions are less suitable as habitat for the species and are not essential to the conservation of the species. Moist meadow openings within sparse ponderosa pine and Douglas-fir forests, however, are suitable habitat and are included in this proposed critical habitat designation. 

        Pursuant to the definition of critical habitat in section 3 of the Act, any area so designated must also require “special managment considerations or protections.” Some areas essential to the conservation of the species may not be designated critical habitat if they already have adequate special management. Adequate special management or protection is provided by a legally operative plan that addresses the maintenance and improvement of the essential elements and provides for the long-term conservation of the species. The Service considers a plan adequate when it meets all of the following three criteria: (1) The plan provides a conservation benefit to the species (i.e., the plan must maintain or provide for an increase in the species' population or the enhancement or restoration of its habitat within the area covered by the plan); (2) the plan provides assurances that the management plan will be implemented (i.e., those responsible for implementing the plan are capable of accomplishing the objectives, have an implementation schedule and/or have adequate funding to implement the management plan); and, (3) the plan provides assurances the conservation plan will be effective (i.e., it identifies biological goals, has provisions for reporting progress, and is of a duration sufficient to implement the plan and achieve the plan's goals and objectives). If an area is covered by a plan that meets these criteria, it does not constitute critical habitat as defined by the Act. 

        The Camas Land NAP is managed by the WDNR, and a final Management Plan (Plan) for the area was approved in June, 2000. The NAP was established in 1989 to protect the large populations of Sidalcea oregana var. calva and Delphinium viridescens (Wenatchee larkspur) that occur at Camas Meadow. The general management policy described in the Plan applies to all NAPs managed by the WDNR. These include: (1) Protection of outstanding examples of rare or vanishing terrestrial or aquatic ecosystems, rare plant and animal species and unique geologic features; (2) the role of NAPs as a baseline to compare with similar ecosystems that are under the influence of human activities; and (3) areas that are important to preserving natural features of scientific or educational value. However, the Plan does not provide a specific management plan or prescription designed to conserve Sidalcea oregana var. calva, beyond permitting natural ecological and physical processes to continue (WDNR 2000). The Plan does call for management actions to enhance wet meadow habitat, which will benefit Sidalcea oregana var. calva by removing competing vegetation, including controlling noxious weeds; thinning ponderosa pine in the uplands; and improving and replacing culverts. However, these actions have not yet been implemented, and it is too early to assess their effectiveness.

        Although the species is listed as endangered by the WDNR's Natural Heritage Program (1994), there is no State Endangered Species Act in the State of Washington. The WDNR designation provides no legal protection for Sidalcea oregana var. calva, and there are no State laws that specifically protect plants on State lands. Therefore, we believe that this management plan alone does not provide sufficient protection for Sidalcea oregana var. calva, and have included the Camas Land NAP within the proposed critical habitat designation. 

        Private residential properties on the periphery of the Camas Land NAP and the Camas Meadow Bible Camp located on the south side of the Camas Land, within the area designated as critical habitat, are not included in the designation. Private residential properties in the vicinity of the Camas Land NAP have been altered by the planting of lawns, installation of septic systems, and horse pastures. These properties are generally located in upland conditions that do not provide the primary constituent elements of critical habitat necessary for the long-term protection and conservation of Sidalcea oregana var. calva. 
        
          
            Table 1.—Approximate Area of Proposed Critical Habitat in Hectares (ha) and Acres (ac) 1 in Chelan County, Washington, by Land Ownership
          

          [Area estimates reflect the proposed critical habitat unit boundaries; however, existing features and structures, such as buildings, roads, aqueducts, railroads, airports, other paved areas, lawns, and other rural residential landscaped areas not containing one or more of the primary constituent elements are not designated as critical habitat for Sidalcea oregana var. calva] 
          
              
            Federal 
            Local/state 
            Private 
            Total 
          
          
            Areas Known to be Currently Occupied
            0.5 ha (1 ac)
            38 ha (94 ac) 
            0.5 ha (1 ac)
            39 ha (96 ac) 
          
          
            Areas of Suitable Habitat of Unknown Occupancy
            830 ha (2,050 ac)
            540 ha (1,334 ac)
            1,075 ha (2,655 ac)
            2,445 ha (6,039 ac) 
          
          
            Total
             
             
             
            2,484 ha (6,135 ac) 
          
          
            1 Approximate acres have been converted to hectares (1 ha = 2.47 ac). Hectares and acres greater than 1 have been rounded to the nearest 5, except for totals which are sums of rows or columns. 
        

        We have determined that the habitat supporting the population found at the Mountain Home Resort (Resort) is not essential to the conservation of the species. This population is disjunct from the remaining populations, and located in an area entirely surrounded with private residences, private timberlands, and a road administered by Chelan County. The habitat on this property that contains Sidalcea oregana var. calva, and the former candidate species Delphinium viridescens, is confined to a small linear area associated with a drainage ditch adjacent to the Mountain Home road and is bordered on the north and south by gravel access roads leading to residences. It is likely that the habitat resulted from the construction of the road and the creation of the drainage ditch. The habitat is now dominated by non-native, sod-forming grasses and forbs mixed with native vegetation (Dottie Knecht, Forest Service, pers. comm. 2000). The class-B Washington State noxious weed, Potentilla recta (sulfur cinquefoil) (Washington Administrative Code 16-750-011) is frequently encountered in monitoring plots at this site, although at low cover (D. Knecht, pers. comm. 2000). Moving out of the occupied habitat and up the hill towards the Resort, the vegetation is also dominated by sod-forming pasture and lawn grasses, including Agrostis alba (creeping bentgrass), Alopecuris pratensis (meadow foxtail), Phleum pratense (timothy grass), and Bromus inermis (smooth brome). These species are not consistent with the primary constituent elements. 
        Through observation of the adjacent properties along the Mountain Home road, it is evident that, if the Resort were not present and the land had not been cleared to create a vista, the marginal habitat where the small population is found at this site would be forested with conifers mixed with hardwood trees and shrubs. Such habitat does not contain the vegetative requirements and open conditions of the primary constituent elements. 

        The population at the Resort is also disjunct from the other populations of the species, which are more than 16 km (10 mi) distant. Because of fragmentation and the patchy distribution of habitat between this population and other populations of the species, the persistence of this population cannot be assured. We believe that the most appropriate conservation strategy for Sidalcea oregana var. calva is one that focuses on the protection and expansion of the core habitat of the species rather than the protection of isolated populations of doubtful viability. Except through artificial means, there is no opportunity for gene exchange between this population and the other populations. Although no genetic testing has been conducted for this species, a small population, such as that found at the Resort, is likely to have reduced genetic diversity, which can result in decreased population viability due to inbreeding (Schemske et al. 1994). 

        Although the ability to predict random environmental events (stochastic events) is low, events such as forest fires (e.g., the 1994 Rat Creek and Hatchery Creek Fires) and rain-on-snow flooding do occur. The effects of these stochastic events are most acute in small populations (Schemske et al. 1994). As a result of an increased importance of stochastic processes and changes in ecological interactions in declining populations, the probability of a population extirpation is expected to be negatively correlated with its size (Schemske et al. 1994). 

        The population found at Pendleton Canyon is on privately-owned land that has been included as critical habitat because it has the primary constituent elements required by Sidalcea oregana var. calva. It is located in a wildland setting with none of the modifications typically associated with a residence, unlike the private residences near Camas Meadow or the population of Sidalcea oregana var. calva at the Resort which lack the primary constituent elements and have been excluded from critical habitat designation. 
        The Recovery Team for Sidalcea oregana var. calva will be providing guidance on recovery planning for this species. The Recovery Team may provide additional guidance regarding the areas proposed for critical habitat designation. We will evaluate any of the Recovery Team's recommendations and re-examine our critical habitat designation, if necessary, to provide for the conservation of the species. 
        Effects of Critical Habitat Designation 
        Section 7 Consultation 
        Section 7(a) of the Act requires that Federal agencies, including the Service, must ensure that actions they fund, authorize, or carry out do not destroy or adversely modify critical habitat to the extent that the action appreciably diminishes the value of the critical habitat for the survival and recovery of the species. Individuals, organizations, States, local governments, and other non-Federal entities are affected by the designation of critical habitat only if their actions occur on Federal lands, require a Federal permit, license, or other authorization, or involve Federal funding. 
        Under section 7(a) of the Act, Federal agencies, including the Service, evaluate their actions with respect to any species that is proposed or listed as endangered or threatened and with respect to its critical habitat, if any is designated or proposed. Regulations implementing this interagency cooperation provision of the Act are codified at 50 CFR part 402. Section 7(a)(4) and regulations at 50 CFR 402.10 requires Federal agencies to confer with us on any action that is likely to jeopardize the continued existence of a proposed species or result in destruction or adverse modification of proposed critical habitat. Conference reports provide conservation recommendations to assist the agency in eliminating conflicts that may be caused by the proposed action. The conservation recommendations in a conference report are advisory. 
        We may issue a formal conference report if requested by a Federal agency. Formal conference reports on proposed critical habitat contain a biological opinion that is prepared according to 50 CFR 402.14, as if critical habitat were designated. If such designation occurs, we may adopt the formal conference report as a biological opinion, if no significant new information or changes in the action alter the content of the opinion (see 50 CFR 402.10(d)). 
        When a species is listed or critical habitat is designated, section 7(a)(2) requires Federal agencies to ensure that activities they authorize, fund, or carry out are not likely to jeopardize the continued existence of the species or to destroy or adversely modify its critical habitat. If a Federal action may affect a listed species or its critical habitat, the responsible Federal agency must enter into consultation with us. Through this consultation, we would advise the agencies whether the permitted actions would likely jeopardize the continued existence of the species or destroy or adversely modify critical habitat. 
        When we issue a biological opinion concluding that a project is likely to result in the destruction or adverse modification of critical habitat, we also provide reasonable and prudent alternatives to the project, if any are identifiable. Reasonable and prudent alternatives are defined at 50 CFR 402.02 as alternative actions identified during consultation that can be implemented in a manner consistent with the intended purpose of the action, that are consistent with the scope of the Federal agency's legal authority and jurisdiction, that are economically and technologically feasible, and that the Director believes would avoid the likelihood of jeopardizing the continued existence of listed species or resulting in the destruction or adverse modification of critical habitat. Reasonable and prudent alternatives can vary from slight project modifications to extensive redesign or relocation of the project. Costs associated with implementing a reasonable and prudent alternative are similarly variable. 
        Regulations at 50 CFR 402.16 require Federal agencies to reinitiate consultation on previously reviewed actions in instances where critical habitat is subsequently designated and the Federal agency has retained discretionary involvement or control over the action or such discretionary involvement or control is authorized by law. Consequently, some Federal agencies may request reinitiation of consultation or conferencing with us on actions for which formal consultation has been completed, if those actions may affect designated critical habitat or adversely modify or destroy proposed critical habitat. 

        Activities on private or State lands requiring a permit from a Federal agency, such as a permit from the U.S. Army Corps of Engineers (Corps) under section 404 of the Clean Water Act, or a section 10(a)(1)(B) permit from the Service, or some other Federal action, including funding (e.g., from the Federal Highway Administration or Federal Emergency Management Agency will also be subject to the section 7 consultation process. Federal actions not affecting listed species or critical habitat, and actions on non-Federal lands that are not federally funded, authorized, or permitted do not require section 7 consultation. Not all of the areas within the unit is capable of supporting Sidalcea oregana var. calva or its primary constituent elements, and such areas would not be subject to section 7 consultation. However, in the interests of having a clear boundary that is readily located on the ground, or because of mapping uncertainties, we have included some areas that may not be critical habitat as described below. 
        To properly portray the effects of critical habitat designation, we must first compare the section 7 requirements for actions that may affect critical habitat with the requirements for actions that may affect a listed species. Section 7 prohibits actions funded, authorized, or carried out by Federal agencies from jeopardizing the continued existence of a listed species or destroying or adversely modifying the listed species' critical habitat. Actions likely to “jeopardize the continued existence” of a species are those that would appreciably reduce the likelihood of the species' survival and recovery. Actions likely to “destroy or adversely modify” critical habitat are those that would appreciably reduce the value of critical habitat for the survival and recovery of the listed species. 

        Common to both definitions is an appreciable detrimental effect on both survival and recovery of a listed species. Given the similarity of these definitions, actions likely to destroy or adversely modify critical habitat would almost always result in jeopardy to the species concerned, particularly when the area of the proposed action is occupied by the species concerned. Designation of critical habitat in areas known to be occupied by Sidalcea oregana var. calva, and areas where the species is detected in surveys at the time of the action, is not likely to result in a significant regulatory burden above that already in place due to the presence of the listed species. For some previously reviewed actions, in instances where critical habitat is subsequently designated, and in those cases where activities occur on designated critical habitat where Sidalcea oregana var. calva is not found at the time of the action, an additional section 7 consultation with the Service not previously required may be necessary for actions funded, authorized, or carried out by Federal agencies. 

        Section 4(b)(8) of the Act requires us to briefly describe and evaluate in any proposed or final regulation that designates critical habitat those activities involving a Federal action that may adversely modify such habitat or that may be affected by such designation. When determining whether any of these activities may adversely modify critical habitat, we base our analysis on the effects of the action on the entire critical habitat area and not just on the portion where the activity will occur. Adverse effects on constituent elements or segments of critical habitat generally do not result in an adverse modification determination unless that loss, when added to the environmental baseline, is likely to appreciably diminish the capability of the critical habitat to satisfy essential requirements of the species. In other words, activities that may destroy or adversely modify critical habitat include those that alter the primary constituent elements (defined above) to an extent that the value of critical habitat for both the survival and recovery of the Sidalcea oregana var. calva is appreciably diminished. 
        Activities that, when carried out, funded, or authorized by a Federal agency, may affect critical habitat and require that a section 7 consultation be conducted include, but are not limited to: 
        (1) Damming, water diversion, channelization, excess groundwater pumping, repair and replacement of culverts, or other actions that appreciably reduce the hydrologic function and surface area of rivers, streams, seeps or springs; 
        (2) Timber harvesting and road construction that directly or indirectly effects the hydrology of sites harboring the species; 

        (3) Rural residential construction that include concrete pads for foundations and the installation of septic systems where a permit under section 404 of the Clean Water Act (33 U.S.C. 1344 et seq.) would be required from the Corps; 
        (4) Activities that alter watershed characteristics in ways that would appreciably reduce groundwater recharge or alter natural flooding regimes to alter natural, dynamic wetland communities. Such activities may include manipulation of vegetation such as timber harvesting, road construction, maintaining an unnatural fire regime either through fire suppression, or too frequent or poorly-timed prescribed fires, residential and commercial development, and grazing of livestock or horses that reduces fire frequency or otherwise degrades watershed values; 
        (5) Activities that appreciably degrade or destroy native wetland communities, such as livestock or horse grazing, land clearing, harvesting of trees or other forest products, introducing or encouraging the spread of non-native plant species; and 
        (6) Activities that appreciably alter stream channel morphology such as sand and gravel mining, road construction, channelization, impoundment, watershed disturbances, off-road vehicle use, heavy or poorly planned recreational uses, and possibly other uses. 

        Any of the above activities that appreciably diminish the value of critical habitat to the degree that they affect the survival and recovery of Sidalcea oregana var. calva may be considered an adverse modification or destruction of critical habitat. We note that such activities may also jeopardize the continued existence of the species. 

        If you have questions regarding whether specific activities will constitute destruction or adverse modification of critical habitat resulting from a Federal action, contact Gerry Jackson, Manager, Western Washington Office (see ADDRESSES section). Requests for copies of the regulations on listed wildlife, and inquiries about prohibitions and permits may be addressed to the U.S. Fish and Wildlife Service, Branch of Endangered Species, 911 N.E. 11th Ave, Portland, Oregon 97232 (telephone 503/231-2063; facsimile 503/231-6243).
        Available Conservation Measures 

        Activities by the landowners of the Mountain Home Resort have resulted in positive conservation measures for the species. The landowners have cooperated and supported the monitoring of this population by the Forest Service since 1994 when, during the Rat Creek and Hatchery Creek fires, approximately one-half of the area occupied by Sidalcea oregana var. calva and Delphinium viridescens was bulldozed and leveled to create a fire safety zone. After the fires, the landowners permitted the Forest Service and volunteers to restore and plant grass seed on their land to reduce erosion in the small drainage area where these two species occur. Within about 2 years, the hydrologic processes had returned to normal and Delphinium viridescens resprouted from rhizomes. Sidalcea oregana var. calva recolonized by seed from neighboring parent plants and the soil seed bank stored in soils not disturbed by bulldozers. 
        Economic Analysis 

        Section 4(b)(2) of the Act requires us to designate critical habitat on the basis of the best scientific and commercial information available and to consider the economic and other relevant impacts of designating a particular area as critical habitat. We may exclude areas from critical habitat upon a determination that the benefits of the exclusions outweigh the benefits of specifying the areas as critical habitat. We cannot exclude the areas from critical habitat when the exclusion will result in the extinction of the species. We will conduct an analysis of the economic impacts of designating these areas as critical habitat prior to making a final determination. When completed, we will announce the availability of this economic analysis with a notice in the Federal Register; if necessary, we will reopen the comment period at that time. 
        Public Comments Solicited 
        We intend that any final action resulting from this proposal be as accurate and as effective as possible. Therefore, we solicit comments or suggestions from the public, other concerned governmental agencies, the scientific community, industry, or any other interested party concerning this proposed rule. We particularly seek comments concerning: 

        (1) The reasons why any habitat should or should not be determined to be critical habitat as provided by section 4 of the Act, including whether the benefits of designation will outweigh any benefits of exclusion; 
        
        (2) Specific information on the amount and distribution of Sidalcea oregana var. calva and its habitat, and what habitat is essential to the conservation of the species and why; 
        (3) Land use practices and current or planned activities in the subject areas and their possible impacts on proposed critical habitat; 
        (4) Any foreseeable economic or other impacts resulting from the proposed designation of critical habitat, in particular, any impacts on small entities or families; and 

        (5) Economic and other values associated with designating critical habitat for Sidalcea oregana var. calva such as those derived from nonconsumptive uses (e.g., hiking, camping, birdwatching, enhanced watershed protection, improved air quality, increased soil retention, and “existence values.”). 

        If you submit comments by e-mail, please submit them as an ASCII file and avoid the use of special characters and any form of encryption. Please also include “Attn: [RIN number]” and your name and return address in your e-mail message. If you do not receive a confirmation from the system that we have received your e-mail message, contact us directly by calling our Western Washington Office at telephone number 360/753-9440. 
        Our practice is to make comments available for public review during regular business hours, including names and home addresses of respondents. Individual respondents may request that we withhold their home address from the rulemaking record, which we will honor to the extent allowable by law. In some circumstances, we would withhold from the rulemaking record a respondent's identity, as allowable by law. If you wish for us to withhold your name and/or address, you must state this prominently at the beginning of your comment. However, we will not consider anonymous comments. We will make all submissions from organizations or businesses, and from individuals identifying themselves as representatives or officials of organizations or businesses, available for public inspection in their entirety. 
        Peer Review 

        In accordance with our policy published on July 1, 1994 (59 FR 34270), we will seek the expert opinions of at least three appropriate and independent specialists regarding this proposed rule. The purpose of this review is to ensure listing decisions are based on scientifically sound data, assumptions, and analyses. We will send these peer reviewers copies of this proposed rule immediately following publication in the Federal Register. We will invite these peer reviewers to comment, during the public comment period, on the specific assumptions and conclusions regarding the proposed designation of critical habitat. 
        We will consider all comments and information received during the 60-day comment period on this proposed rule during preparation of a final rulemaking. Accordingly, the final decision may differ from this proposal. 
        Clarity of the Rule 

        Executive Order 12866 requires each agency to write regulations/notices that are easy to understand. We invite your comments on how to make this proposed rule easier to understand including answers to questions such as the following: (1) Are the requirements in the proposed rule clearly stated? (2) Does the proposed rule contain technical language or jargon that interferes with the clarity? (3) Does the format of the proposed rule (grouping and order of sections, use of headings, paragraphing, etc.) aid or reduce its clarity? (4) Is the description of the proposed rule in the SUPPLEMENTARY INFORMATION section of the preamble helpful in understanding the proposed rule? What else could we do to make the proposed rule easier to understand? Send any comments that concern how we could make this proposed rule easier to understand to the Gerry Jackson, Manager, Western Washington Office (see ADDRESSES section of this rule). 
        Required Determinations 
        Regulatory Planning and Review 

        In accordance with Executive Order 12866, this document is a significant rule and was reviewed by the Office of Management and Budget (OMB). We are preparing a draft analysis of this proposed action, which will be available for public comment, to determine the economic consequences of designating the specific areas as critical habitat. The availability of the draft economic analysis will be announced in the Federal Register and in local newspapers so that it is available for public review and comments. 

        (a) This rule will not have an annual economic effect of $100 million or more or adversely affect an economic sector, productivity, jobs, the environment, or other units of government. Sidalcea oregana var. calva was listed as an endangered species in 1999. In fiscal years 1999 through 2000, we conducted 1 formal section 7 consultation with a Federal agency to ensure that their actions would not jeopardize the continued existence of the species. 

        Under the Act, critical habitat may not be adversely modified by a Federal agency action; critical habitat does not impose any restrictions on non-Federal persons unless they are conducting activities funded or otherwise sponsored, authorized, or permitted by a Federal agency (see Table 2 below). Section 7 requires Federal agencies to ensure that they do not jeopardize the continued existence of the species. Based upon our experience with the species and its needs, we conclude that any Federal action or authorized action that could potentially cause an adverse modification of the proposed critical habitat would currently be considered as “jeopardy” under the Act in areas occupied by Sidalcea oregana var. calva. Accordingly, the designation of currently occupied areas as critical habitat does not have any incremental impacts on what actions may or may not be conducted by Federal agencies or non-Federal persons that receive Federal authorization or funding. Designation of unoccupied areas as critical habitat may have impacts on what actions may or may not be conducted by Federal agencies or non-Federal persons who receive Federal authorization or funding. We will evaluate any impact through our economic analysis (under section 4 of the Act; see Economic Analysis section of this rule). Non-Federal persons that do not have a Federal “sponsorship” of their actions are not restricted by the designation of critical habitat (however, they continue to be bound by the provisions of the Act concerning “take” of the species).
        
        
          Table 2. Impacts of Sidalcea Oregana var. Calva Listing and Critical Habitat Designation 
          
            Categories of activities 
            Activities potentially affected by species listing only 
            Additional activities potentially affected by critical habitat designation 1
            
          
          
            Federal activities potentially affected 2
            
            Activities conducted by the Army Corps of Engineers, U.S. Forest Service, Environmental Protection Agency, Federal Highway Administration
            Activities by these Federal Agencies in any unoccupied critical habitat areas. 
          
          
            Private or other non-Federal activities potentially affected 3
            

            Activities that require a Federal action (permit, authorization, or funding) and may remove or destroy Sidalcea oregana var. calva habitat by mechanical, chemical, or other means (e.g., grading, discing, ripping, and tilling, water diversion, impounding, groundwater pumping, irrigation, construction, road building, herbicide application, recreational use, etc.) or appreciably decrease habitat value or quality through indirect effects (e.g., edge effects, invasion of exotic plants or animals, fragmentation of habitat)
            Funding, authorization, or permitting such actions by Federal Agencies in any unoccupied critical habitat areas.
          
          
            1 This column represents activities potentially affected by the critical habitat designation in addition to those activities potentially affected by listing the species. 
          
            2 Activities initiated by a Federal agency. 
          
            3 Activities initiated by a private or other non-Federal entity that may need Federal authorization or funding. 
        

        (b) This rule will not create inconsistencies with other agencies' actions. As discussed above, Federal agencies have been required to ensure that their actions do not jeopardize the continued existence of Sidalcea oregana var. calva since the listing in 1999. The prohibition against adverse modification of critical habitat is not expected to impose any additional restrictions to those that currently exist in areas of occupied habitat. We will evaluate any impact of designating unoccupied habitat areas through our economic analysis. Because of the potential for impacts on other Federal agency activities, we will continue to review this proposed action for any inconsistencies with other Federal agency actions. 
        (c) This proposed rule, if made final, will not materially affect entitlements, grants, user fees, loan programs, or the rights and obligations of their recipients. Federal agencies are currently required to ensure that their activities do not jeopardize the continued existence of the species, and, as discussed above, we do not anticipate that the adverse modification prohibition (resulting from critical habitat designation) will have any incremental effects in areas of occupied habitat. 
        (d) This rule will not raise novel legal or policy issues. The proposed rule follows the requirements for determining critical habitat contained in the Act. 
        Regulatory Flexibility Act (5 U.S.C. 601 et seq.) 
        In the economic analysis (required under section 4 of the Act), we will determine whether designation of critical habitat will have a significant effect on a substantial number of small entities. Many of these activities sponsored by Federal agencies within the proposed critical habitat areas are carried out by small entities (as defined by the Regulatory Flexibility Act) through contract, grant, permit, or other Federal authorization. As discussed under Regulatory Planning and Review above, this rule is not expected to result in any restrictions in addition to those currently in existence for areas of occupied critical habitat. We will also evaluate whether critical habitat designation of unoccupied areas will significantly affect a substantial number of small entities. As indicated on Table 1 (see Proposed Critical Habitat Designation section), we designated property owned by State and Federal governments, and private property. 
        Within these areas, the types of Federal actions or authorized activities that we have identified as potential concerns are: 
        (1) Activities such as damming, water diversion, channelization, excess groundwater pumping, repair and replacement of culverts, or other actions that appreciably reduce the hydrologic function and surface area of rivers, streams, seeps or springs; 
        (2) Activities such as timber harvesting and road construction that directly or indirectly effects the hydrology of sites harboring the species; and 

        (3) Activities such as rural residential construction that include concrete pads for foundations and the installation of septic systems where a permit under section 404 of the Clean Water Act (33 U.S.C. 1344 et seq.) would be required from the Corps. 
        (4) Activities that alter watershed characteristics in ways that would appreciably reduce groundwater recharge or alter natural flooding regimes to alter natural, dynamic wetland communities. Such activities may include manipulation of vegetation such as timber harvesting, road construction, maintaining an unnatural fire regime either through fire suppression, or too frequent or poorly-timed prescribed fires, residential and commercial development, and grazing of livestock or horses that reduces fire frequency or otherwise degrades watershed values; 
        (5) Activities that appreciably degrade or destroy native wetland communities, such as livestock or horse grazing, land clearing, harvesting of trees or other forest products, introducing or encouraging the spread of non-native plant species; and 
        (6) Activities that appreciably alter stream channel morphology such as sand and gravel mining, road construction, channelization, impoundment, watershed disturbances, off-road vehicle use, heavy or poorly planned recreational uses, and possibly other uses. 
        Small Business Regulatory Enforcement Fairness Act (5 U.S.C. 804(2)) 
        In the economic analysis, we will determine whether designation of critical habitat will cause (a) any effect on the economy of $100 million or more, (b) any increases in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or (c) any significant adverse effects on competition, employment, investment, productivity, innovation, or the ability of U.S.-based enterprises to compete with foreign-based enterprises. As discussed above, we anticipate that the designation of critical habitat will not have any additional effects on these activities in areas of critical habitat occupied by the species. 

        Designation of unoccupied areas as critical habitat may have impacts on what actions may or may not be conducted, or how they will be conducted, by Federal agencies or non-Federal persons who receive Federal authorization or funding. We will evaluate any impact through our economic analysis. 
        Unfunded Mandates Reform Act (2 U.S.C. 1501 et seq.) 

        In accordance with the Unfunded Mandates Reform Act (2 U.S.C. 1501 et seq.): 
        (a) We believe this rule will not “significantly or uniquely” affect small governments. A Small Government Agency Plan is not required. Small governments will be affected only to the extent that any programs having Federal funds, permits, or other authorized activities must ensure that their actions will not adversely affect the critical habitat. However, as discussed above, these actions are currently subject to equivalent restrictions through the listing protections of the species, and no further restrictions are anticipated to result from critical habitat designation of occupied areas. In our economic analysis, we will evaluate whether designation of unoccupied areas has any significant effect on small governments. 
        (b) This rule will not produce a Federal mandate of $100 million or greater in any year; that is, it is not a “significant regulatory action” under the Unfunded Mandates Reform Act. The designation of critical habitat imposes no obligations on State or local governments. 
        Takings 

        In accordance with Executive Order 12630, this rule does not have significant takings implications. A takings implication assessment is not required. As discussed above, the designation of critical habitat affects only Federal agency actions. The rule will not increase or decrease the current restrictions on private property concerning take of Sidalcea oregana var. calva. Due to current public knowledge of the species' protection under the Act, the prohibition against take of the species both within and outside of the designated areas, and the fact that critical habitat provides no incremental restrictions in areas of occupied critical habitat, we do not anticipate that property values will be affected by the critical habitat designation. Additionally, critical habitat designation does not preclude development of habitat conservation plans and issuance of incidental take permits. 
        Federalism 
        In accordance with Executive Order 13132, the rule does not have significant Federalism effects. A Federalism assessment is not required. In keeping with Department of the Interior and Department of Commerce policy, we requested information from and coordinated development of this critical habitat proposal with appropriate State resource agencies in Washington. The designation of critical habitat in areas currently occupied by Sidalcea oregana var. calva imposes no additional restrictions to those currently in place and, therefore, has little incremental impact on State and local governments and their activities. The designation may have some benefit to these governments in that the areas essential to the conservation of the species are more clearly defined, and the primary constituent elements of the habitat necessary to the survival of the species are specifically identified. While making this definition and identification does not alter where and what federally sponsored activities may occur, it may assist these local governments in long-range planning (rather than waiting for case-by-case section 7 consultations to occur). 
        Civil Justice Reform 

        In accordance with Executive Order 12988, the Office of the Solicitor has determined that this rule does not unduly burden the judicial system and meets the requirements of sections 3(a) and 3(b)(2) of the Order. We propose to designate critical habitat in accordance with the provisions of the Act and plan a public hearing on the proposed designation during the comment period. The rule uses standard property descriptions and identifies the primary constituent elements within the designated areas to assist the public in understanding the habitat needs of Sidalcea oregana var. calva.
        
        Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.) 
        This rule does not contain any information collection requirements that requires Office of Management and Budget approval under the Paperwork Reduction Act. 
        National Environmental Policy Act 

        We determined that we do not need to prepare an Environmental Assessment and/or an Environmental Impact Statement as defined by the National Environmental Policy Act of 1969 in connection with regulations adopted pursuant to section 4(a) of the Endangered Species Act, as amended. We published a notice outlining our reasons for this determination in the Federal Register on October 25, 1983 (48 FR 49244). 
        Government-to-Government Relationship With Tribes 
        In accordance with the President's memorandum of April 29, 1994, “Government-to-Government Relations with Native American Tribal Governments” (59 FR 22951) and 512 DM 2, we understand that federally recognized Tribes must be related to on a Government-to-Government basis. 

        We are not aware of any Tribal lands essential for the conservation of Sidalcea oregana. var calva. therefore, we are not proposing to designate critical habitat for Sidalcea oregana var. calva on Tribal lands. 
        References Cited 
        Gamon, J. G. 1987. Report on the status of Sidalcea oregana (Nutt.) Gray var. calva C.L. Hitchcock. Unpublished report to the U.S. Fish and Wildlife Service, Olympia Washington. 41 pp. 
        Schemske, D.W., B.C. Husband, M.H. Ruckleshaus, C. Goodwillie, I.M. Parker, and J.G. Bishop. 1994. Evaluating approaches to the Conservation of Rare and Endangered Plants. Ecology, 75(3). Pp. 584-606. 
        Hitchcock, C.L., A. Cronquist, M. Ownbey, and J.W. Thompson. 1961. Part 3. Vascular plants of the Pacific Northwest. University of Washington Press, Seattle. 614 pp. 
        Washington Department of Natural Resources. 2000. Management plan for Camas Meadows Natural Area Preserve. Unpublished report. 52 pp + appendices. 
        Washington Natural Heritage Program. 1994. Endangered, threatened, and sensitive vascular plants of Washington, Department of Natural Resources, Olympia, Washington. 52 pp. 
        Author 

        The primary author of this proposed rule is Ted Thomas (see ADDRESSES section). 
        
          List of Subjects in 50 CFR Part 17 
          Endangered and threatened species, Exports, Imports, Reporting and recordkeeping requirements, Transportation.
        
        Proposed Rule Promulgation 
        Accordingly, we propose to amend part 17, subchapter B of chapter I, title 50 of the Code of Federal Regulations as set forth below: 
        
          PART 17—[AMENDED] 
          1. The authority citation for part 17 continues to read as follows: 
          
            
            Authority:
            16 U.S.C. 1361-1407; 16 U.S.C. 1531-1544; 16 U.S.C. 4201-4245; Pub. L 99-625, 100 Stat. 3500; unless otherwise noted.
          
          
          2. In § 17.12(h) revise the entry for Sidalcea oregana var. calva under “FLOWERING PLANTS” to read as follows: 
          
            § 17.12 
            Endangered and threatened plants. 
            
            (h) * * * 
            
                
              
                Species 
                Scientific name 
                Common name 
                Historic range 
                Family 
                Status 
                When listed 
                Critical habitat 
                
                Special rules 
              
              
                
                  Flowering Plants
                
              
              
                  
              
              
                *         *         *         *         *         *         *          
              
              
                
                  Sidalcea oregana var. calva
                
                Wenatchee Mountains checker-mallow 
                U.S.A. (WA) 
                Malvaceae—(Mallow) 
                E 
                673 
                17.96(a) 
                N/A 
              
              
                  
              
              
                *         *         *         *         *         *         *          
              
            

            3. In § 17.96, as proposed to be amended at 65 FR 66865, November 7, 2000, amend paragraph (b) by adding an entry for Sidalcea oregana var. calva after the entry for Kokia drynarioides under the family Malvaceae to read as follows: 
          
          
            § 17.96 
            Critical habitat-plants. 
            
            (b) * * * 
            Family Malvaceae: Sidalcea oregana var. calva (Wenatchee Mountains checker-mallow). 
            Washington, Chelan County. From USGS 7.5′ quadrangle maps Peshastin and Tip Top, Washington. T. 23 N., R 18 E., beginning at a point on Camas Creek in the NW1/4 of NW1/4 of section 35 at approximately 47°26′52″N latitude and 120°38′57″ W longitude proceeding downstream (northwesterly), expanding in all directions to include the entire wetland complex that comprises the Camas Meadow Natural Area Preserve, to a point approximately 0.4 km (0.25 mi) from the confluence of Pendleton Creek and Peshastin Creek, located at 47°31′06″ and 120°37′18″ W longitude. From this last point, the western boundary of the designated critical habitat parallels Peshastin Creek to a point at the southwest of the designated area located at 47°28′46″ N latitude and 120°38′57″ W longitude. The maximum elevation of the designated critical habitat is 1,000 m (3,300 ft) and the lowest elevation is 488 m (1,600 ft). 
            Within this area, critical habitat includes water courses and wetland habitat out to the beginning of upland habitat. Critical habitat does not include existing features and structures, such as buildings, roads, aqueducts, railroads, airports, other paved areas, lawns, and other rural residential landscaped areas not containing one or more of the primary constituent elements. 

            Known primary constituent elements of critical habitat for Sidalcea oregana var. calva include: surface water or saturated upper soil profiles; a wetland plant community dominated by native grasses and forbs, and generally free of woody shrubs and conifers that would produce shade and competition for Sidalcea oregana var. calva; seeps and springs on fine textured soils (clay loams and silt loams), which contribute to the maintenance of hydrologic processes necessary to support meadows which remain moist into the early summer; and elevations of 488 m-1,000 m (1,600-3,300 ft). 
            
              Note:
              Map follows:
            
            
            BILLING CODE 4310-55-P 
            
              
              EP18Ja01.070
            
          
          
            Dated: December 27, 2000. 
            Kenneth L. Smith, 
            Assistant Secretary for Fish and Wildlife and Parks. 
          
        
      
      [FR Doc. 01-1333 Filed 1-17-01; 8:45 am] 
      BILLING CODE 4310-55-C 
    
  